NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2007-3280


                                DAVID L. DELAUNAY,

                                                             Petitioner,

                                          v.


                           DEPARTMENT OF THE NAVY,

                                                             Respondent.


        Venetia K. Carpenter-Asui, A Law Corporation, of Honolulu, Hawaii, argued for
petitioner.

       Hillary A. Stern, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. On the brief
were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director, and
Todd M. Hughes, Deputy Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-3280


                              DAVID L. DELAUNAY,

                                                     Petitioner,

                                          v.

                          DEPARTMENT OF THE NAVY,

                                                     Respondent.


                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           SF1221060522-W-1, SFO752060267-I-1, and
                         SFO752060521-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LINN, DYK, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED:      December 11, 2007          / s / Jan Horbaly
                                       Jan Horbaly, Clerk